SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTIONS 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June30, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7190 IMPERIAL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 65-0854631 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1treet, Pompano Beach, FL 33069 (Address of principal executive offices) (Zip Code) (954) 917-4114 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 month (or for such starter period that the registrant was required to submit and post such files Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or smaller reporting company. See the definitions of “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2) Yes¨ Noþ Indicate the number of shares of Imperial Industries, Inc. Common Stock ($.01 par value) outstanding as of August8, 2011: 2,558,335. IMPERIAL INDUSTRIES, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. – FINANCIAL INFORMATION Page No. Item 1.
